Exhibit 10.5

SECOND AMENDMENT TO

CARDINAL HEALTH, INC.

2007 NONEMPLOYEE DIRECTORS EQUITY INCENTIVE PLAN

This Second Amendment to the Cardinal Health, Inc. 2007 Nonemployee Directors
Equity Incentive Plan, as amended as of November 4, 2009 (the “Plan”), is
effective as of November 2, 2011, pursuant to resolutions of the Board of
Directors of Cardinal Health, Inc., an Ohio corporation, adopted at a meeting
held on November 2, 2011.

 

1. The phrase “(a) In the event of a Change of Control (as defined below),
unless otherwise determined by the Committee at the time of grant and subject to
Section 7(c), the following provisions shall apply:” of Section 7(a) of the Plan
is hereby deleted in its entirety and replaced by the following:

“(a) With respect to awards granted under the Plan prior to November 2, 2011, in
the event of a Change of Control, unless otherwise determined by the Committee
at the time of grant, the following provisions shall apply:”

 

2. The phrase “(b) For purposes of the Plan, “Change of Control” means any of
the following:” of Section 7(b) of the Plan is hereby deleted in its entirety
and replaced by the following:

 

     “(b) For awards granted under the Plan prior to November 2, 2011, “Change
of Control” means any of the following:”

 

3. The following provisions are hereby added to Section 7 of the Plan:

“(c) With respect to awards granted under the Plan on or after November 2, 2011,
unless otherwise set forth in an applicable award agreement, in the event of a
Change of Control, the following provisions shall apply:

 

  (i) On the date that such Change of Control occurs, any Stock Options not
previously exercisable and vested shall become fully exercisable and vested, and
all outstanding Stock Options shall remain exercisable for the remainder of
their original term, and the restrictions applicable to any or all Restricted
Shares and Restricted Share Units shall lapse and such awards shall be fully
vested, unless (y) the Nonemployee Director is asked to continue to serve on the
Board or to serve as a member of the board of directors of the Company’s
successor in the Change of Control or another entity that is affiliated with the
Company or its successor and (z) an award meeting the requirements of
Section 7(c)(ii) (a “Replacement Award”) is offered to the Nonemployee Director
in accordance with Section 4 of the Plan to replace or adjust each outstanding
award granted under the Plan (a “Replaced Award”).

 

  (ii) An award meets the conditions of this Section 7(c)(ii) (and hence
qualifies as a Replacement Award) if (v) it is of the same type as the Replaced
Award, (w) it has a value at least equal to the value of the Replaced Award,
(x) it relates to publicly traded equity securities of the Company or its
successor in the Change of Control or another entity that is affiliated with the
Company or its successor following the Change of Control, (y) if the Nonemployee
Director is subject to U.S. federal income tax under the Code, the tax



--------------------------------------------------------------------------------

       consequences to the Nonemployee Director under the Code of the
Replacement Award are not less favorable to the Nonemployee Director than the
tax consequences of the Replaced Award, and (z) its other terms and conditions
are not less favorable to the Nonemployee Director than the terms and conditions
of the Replaced Award (including the provisions that would apply in the event of
a subsequent Change of Control). Without limiting the generality of the
foregoing, the Replacement Award may take the form of a continuation of the
Replaced Award if the requirements of the preceding sentence are satisfied. The
determination of whether the conditions of this Section 7(c)(ii) are satisfied
will be made by the Committee, as constituted immediately before the Change of
Control, in its sole discretion.

(d) For awards granted under the Plan on or after November 2, 2011, “Change of
Control” means any of the following:

 

  (i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either
(x) the then outstanding Shares of the Company (the “Outstanding Company Common
Shares”), or (y) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions do not
constitute a Change of Control: (A) any acquisition directly from the Company or
any corporation controlled by the Company; (B) any acquisition by the Company or
any corporation controlled by the Company; (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company; or (D) any acquisition by any corporation
that is a Non-Control Acquisition (as defined in subsection (iii) of this
Section 7(d)); or

 

  (ii) during any period of two consecutive years, individuals who, as of the
beginning of such two-year period, constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the beginning of
such two-year period whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board will be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

 

  (iii) consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition by the Company of assets or shares of another corporation (a
“Business Combination”), unless, such Business Combination is a

 

2



--------------------------------------------------------------------------------

Non-Control Acquisition. A “Non-Control Acquisition” means a Business
Combination where: (x) all or substantially all of the individuals and entities
who were the beneficial owners, respectively, of the Outstanding Company Common
Shares and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Shares and Outstanding Company Voting Securities, as the case may be; (y) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 30% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination (including any ownership that existed in the
Company or the company being acquired, if any); and (z) at least a majority of
the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

 

  (iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.”

 

 

3